Title: From George Washington to Jonathan Trumbull, Sr., 9 March 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Cambridge 9th M[arc]h 1776

The important Post at Dorchester Hill which has long been the object of our particular attention, and which, for various weighty reasons I had delayed taking possession of, I have the pleasure to inform you is now so well secured, that I flatter myself

it will not be in the power of the Enemy to dispossess us. A Detachment of twenty five hundred men under the Command of Brigadier General Thomas, on monday evening last begun the Works there, which they have carried on ever since without the least molestation from the Enemy—For two or three nights previous to this, I thought it necessary to draw off their attention from the grand object, and accordingly ordered a brisk Canonade and Bombardment of the Town, which, as I have been since informed, had the desired effect; for they had no suspicion of our real design till Tuesday morning, when they discovered our Troops in possession of the Hill. A Captain of a Transport who made his escape from Boston the night before last informs me, that three thousand men under command of Lord Piercy were ordered to dispossess us, but the weather being very tempestuous (or perhaps for some better reason) the expedition was laid aside—He also informs me, that they were making every necessary preparation to evacuate the Town—They have indeed been observed, for several days past, to be very busily employed in removing their Cannon and Ammunition, and yesterday in the afternoon the Captain’s intelligence was confirmed by a Flag of Truce sent out with a message from the Select Men of the Town, a copy of which I have the honor to enclose you—It now seems very evident, that they can no longer keep possession of the Town, and are determined to take Post, or attack in some other Quarter. When that may be is, at present, very uncertain; but I thought it my duty to give you the earliest information of this important movement, that you may take proper measures for the security of your own Colony. I have ordered their motions to be very narrowly watched, and if any thing material should occur, you may rely on my giving you speedy notice.
I have also the pleasure to acquaint you, that Captain Manly and others have taken another Transport Ship laden with Coals, Porter &c. for the use of the Ministerial Troops at Boston. She brings Papers to the 2d of December, but they afford no material News.
An armed Transport is also stranded upon the back of Cape Cod; the most of her Cargo, consisting chiefly of a few Military Stores, has been secured by the inhabitants. The Master, two Midshipman and a number of Seamen made Prisoners. She was

bound from Boston to New York. I have the honor to be with great respect Sir your most obedt & very humble Servant

Go. Washington

